Holt, J., concurring in part and dissenting in part. I concur in the result reached, but dissent as to the construction placed on the section in question. It is conceded that there is now much confusion among the members of the Bench and Bar of Arkansas, as'to the proper construction that should be placed on § 27-1904, Ark. Stats., 1947. Admittedly, decisions of this court are somewhat conflicting. It is my view that we should now definitely settle the matter by language so plain that no judicial construction would be required. The majority says: “Upon the other hand, however, we do not believe the lawmaking body intended to permit delays not accounted for upon a basis of absolute necessity of the kind mentioned in the opinion. It is understandable that the trial judge should construe the Gazzola case as authority for the course he pursued; but the better rule would be not to sanction the unusual latitude shown in the case at bar. Trial courts should be guided by necessities comparable to those dealt with in Judge Butler’s opinion.” By this language is it meant that when a motion for a new trial is filed and presented within thirty days from the date of the judgment (in the circumstances here), then the trial judge may take any additional time he may choose, just so long as he does not withhold his decision for an unreasonable time? This would seem to be its effect. It seems to me by the language of § 27-1904, it was the intention of the lawmakers to make it mandatory that the motion be filed witliin the thirty day period, presented, and acted on by the court within that definite time. Pertinent provisions of the section are: ‘ ‘ The application for a new trial . . . shall be made within fifteen (15) days after the verdict or decision was rendered . . . provided, that if the time thus allowed for making such application expires after . . . expiration of the term, a motion for a new trial ... in case it is overruled, may be presented upon reasonable notice to the opposing party or his attorney ... , to the judge presiding when the verdict or decision was rendered, ... at any time within thirty (30) days from the date the verdict or decision . . . and such judge shall hear said motion and shall endorse his rulings thereon, either granting or overruling the same; etc.” Adoption of this view in one of the procedural steps in the trial of a causé obviously would eliminate possible appeals (with attendant expense and delays to litigants) on the issue of what would be a reasonable time. It would seem that the opinion of the majority is but adding confusion to confusion.